                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANAY EMMONS,                                    Case No. 19-cv-02964-SI
                                   8                    Plaintiff,
                                                                                          ORDER IN ANTICIPATION OF
                                   9             v.                                       HEARING ON MOTION TO DISMISS
                                  10     FIRST STUDENT, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Having reviewed the parties’ submissions regarding defendant First Student, Inc.’s motion

                                  14   to dismiss, the Court hereby ORDERS the following documents be filed with the Court before 10:00

                                  15   a.m. on Thursday January 23, 2020:

                                  16

                                  17            1. A copy of plaintiff’s September 17, 2018 complaint submitted to the Department of Fair

                                  18   Employment and Housing (see Dkt. No. 23 ⁋ 31 – First Amended Complaint); and

                                  19            2. A copy of the letter from Ms. Emmons’ doctor described in her opposition to the motion

                                  20   to dismiss. Dkt. No. 28 at 8 (“As part of the first EEOC charge, Plaintiff presented as evidence to

                                  21   the EEOC a letter from her doctor that in (sic) informs (right up top), ‘Ms. Emmons is now a 36

                                  22   year-old transgender female ....’”).

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: January 21, 2020

                                  26                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  27                                                  United States District Judge
                                  28
